Case: 20-2344   Document: 40     Page: 1   Filed: 08/19/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  CAMPBELL SOUP COMPANY, CAMPBELL SALES
   COMPANY, TRINITY MANUFACTURING, LLC,
                 Appellants

                            v.

                 GAMON PLUS, INC.,
                        Appellee
                 ______________________

                  2020-2344, 2021-1019
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2017-
 00091, IPR2017-00094.
                  ______________________

                Decided: August 19, 2021
                 ______________________

     TRACY ZURZOLO QUINN, Holland & Knight LLP, Phila-
 delphia, PA, argued for all appellants. Appellants Camp-
 bell Soup Company, Campbell Sales Company also
 represented by STEVEN E. JEDLINSKI, Chicago, IL.

    MARTIN B. PAVANE, The Davis Firm, Longview, TX, for
 appellant Trinity Manufacturing, LLC.

    ANDREW L. TIAJOLOFF, Tiajoloff & Kelly LLP, New
 York, NY, argued for appellee.
                 ______________________
Case: 20-2344     Document: 40     Page: 2    Filed: 08/19/2021




 2               CAMPBELL SOUP COMPANY    v. GAMON PLUS, INC.



     Before MOORE, Chief Judge, PROST and STOLL, Circuit
                          Judges.
 MOORE, Chief Judge.
     Campbell Soup Company, Campbell Sales Company,
 and Trinity Manufacturing, LLC (collectively, Appellants)
 appeal two final written decisions of the Patent Trial and
 Appeal Board holding that Appellants did not demonstrate
 the claimed designs of U.S. Design Patent Nos. D612,646
 and D621,645 would have been obvious over U.S. Design
 Patent No. D405,622 (Linz) or U.S. Patent No. 4,909,578
 (Abbate). Because the claimed designs would have been
 obvious over Linz, we reverse.
                        BACKGROUND
                  A. The Claimed Designs
     Gamon Plus, Inc., owns the ’646 and ’645 patents,
 which each claim “[t]he ornamental design for a gravity
 feed dispenser display, as shown and described.” J.A. 155;
 J.A. 158. The sole figure of the ’646 patent depicts the fol-
 lowing:
Case: 20-2344     Document: 40      Page: 3      Filed: 08/19/2021




 CAMPBELL SOUP COMPANY     v. GAMON PLUS, INC.                 3



     Many features in the above figure are drawn using bro-
 ken lines, which, consistent with 37 C.F.R. § 1.152, means
 they “represent the article in which the claimed design is
 embodied, but . . . form[ ] no part of the claimed design.”
 ’646 patent at Description. Omitting those features from
 the above figure reveals that the ’646 patent’s claimed de-
 sign is limited to what the parties refer to as the label area,
 cylindrical object, and stops:




 J.A. 1113 (annotations added).
     The ’645 patent’s sole figure is nearly identical to the
 ’646 patent’s figure, differing in only two respects. First,
 the top and bottom edges of the cylindrical object and the
 stops are shown in broken lines, which, again, means they
 “form[ ] no part of the claimed design.” ’645 patent at De-
 scription. Second, there is a small circle, also shown in bro-
 ken lines, near the middle of the label area. Id. at Figure.
 Omitting these features from the ’645 patent’s figure yields
 the following:
Case: 20-2344    Document: 40    Page: 4   Filed: 08/19/2021




 4              CAMPBELL SOUP COMPANY   v. GAMON PLUS, INC.




 J.A. 357 (annotations added).
                     B. The Prior Art
    Linz discloses and claims a “display rack,” as shown in
 Figure 1 thereof:
Case: 20-2344    Document: 40     Page: 5      Filed: 08/19/2021




 CAMPBELL SOUP COMPANY   v. GAMON PLUS, INC.                 5



            C. Gamon’s Commercial Embodiment
     Gamon’s commercial embodiment of the claimed de-
 signs, called the iQ Maximizer gravity feed dispenser, is
 shown here:




 J.A. 33.
     From 2002 to 2009, Gamon sold about $31 million
 worth of iQ Maximizers to Campbell. J.A. 14. Campbell
 installed the iQ Maximizers in about 17,000 stores nation-
 wide. Id. In its 10-K reports to the Securities and Ex-
 change Commission, Campbell attributed increased soup
 sales in part to the iQ Maximizer. See, e.g., J.A. 1892
 (“Condensed soup also benefited from the additional instal-
 lation of gravity-feed shelving systems and increased ad-
 vertising.”). In an interview for an industry publication,
 Campbell’s marketing manager for retail development,
 Jacques Finnel, praised the iQ Maximizer as “more effi-
 cient than existing shelving formats.” J.A. 1881. Mr. Fin-
 nel called out the dispenser’s label area for “making it
 easier for consumers to locate specific flavors.” Id. And an
Case: 20-2344    Document: 40      Page: 6    Filed: 08/19/2021




 6               CAMPBELL SOUP COMPANY    v. GAMON PLUS, INC.



 internal Campbell marketing study touted the iQ Maxi-
 mizer, calling it a “[b]reakthrough” and highlighting the
 “[b]illboard effect” of its label area. J.A. 2268.
     In late 2008, Campbell began purchasing gravity feed
 dispensers from Trinity. J.A. 16. Trinity’s dispensers were
 similar to Gamon’s iQ Maximizer:




 J.A. 35.
                   D. Procedural History
      In 2015, Gamon sued Appellants for patent infringe-
 ment in the United States District Court for the Northern
 District of Illinois. Gamon Plus, Inc. v. Campbell Soup Co.,
 No. 15-cv-8940 (N.D. Ill. filed Oct. 8, 2015). Appellants pe-
 titioned for inter partes review of the ’646 and ’645 patents
 on multiple grounds, including that the claimed designs
 would have been obvious over (1) Linz in view of other ref-
 erences and (2) Abbate in view of Linz or another reference.
 The Board instituted inter partes review on the Linz
 ground but not on the Abbate ground. Campbell Soup Co.
Case: 20-2344    Document: 40     Page: 7      Filed: 08/19/2021




 CAMPBELL SOUP COMPANY   v. GAMON PLUS, INC.                 7



 v. Gamon Plus, Inc., IPR2017-00091, 2017 WL 1216049,
 at *12 (P.T.A.B. Mar. 30, 2017); Campbell Soup Co.
 v. Gamon Plus, Inc., No. IPR2017-00094, 2017 WL
 1216030, at *14 (P.T.A.B. Mar. 30, 2017). In its final writ-
 ten decisions, the Board held that Appellants had failed to
 prove unpatentability, finding that Linz is not similar
 enough to the claimed designs to constitute a proper pri-
 mary reference.
      Appellants appealed. We vacated and remanded, rea-
 soning that the “ever-so-slight differences” the Board iden-
 tified between Linz and the claimed designs did not
 support its finding that Linz is not a proper primary refer-
 ence. Campbell Soup Co. v. Gamon Plus, Inc., 939 F.3d
 1335, 1340–41 (Fed. Cir. 2019) (Campbell I). In addition,
 we instructed the Board to consider the non-instituted
 grounds consistent with the Supreme Court’s decision in
 SAS Institute Inc. v. Iancu, 138 S. Ct. 1348 (2018).
      On remand, the Board again held that Appellants
 failed to prove unpatentability. It found that Abbate is not
 a proper primary reference, and it held that the claimed
 designs would not have been obvious over Linz alone or in
 combination with other references. The Board reasoned
 that although Linz alone has the same overall visual ap-
 pearance as the claimed designs, it is outweighed by objec-
 tive indicia of nonobviousness, namely: (1) Gamon’s
 commercial success in selling iQ Maximizers to Campbell;
 (2) Campbell’s praise of, and commercial success in using,
 the iQ Maximizer; and (3) Trinity’s copying of the iQ Max-
 imizer. The Board presumed a nexus between those objec-
 tive indicia and the claimed designs because it found that
 the iQ Maximizer is coextensive with the claims. The
 Board also found that Gamon established such a nexus re-
 gardless of the presumption.
     Appellants again appeal. We have jurisdiction under
 28 U.S.C. § 1295(a)(4)(A).
Case: 20-2344     Document: 40      Page: 8    Filed: 08/19/2021




 8               CAMPBELL SOUP COMPANY      v. GAMON PLUS, INC.



                          DISCUSSION
     We review the Board’s legal determinations de novo
 and its factual findings for substantial evidence. In re Van
 Os, 844 F.3d 1359, 1360 (Fed. Cir. 2017). Obviousness is a
 question of law based on underlying facts. Arctic Cat Inc.
 v. Bombardier Recreational Prods. Inc., 876 F.3d 1350,
 1358 (Fed. Cir. 2017). The obviousness inquiry requires
 consideration of the four Graham factors: (1) the scope and
 content of the prior art; (2) the differences between the
 claims and the prior art; (3) the level of ordinary skill in
 the art; and (4) objective indicia of nonobviousness, such as
 commercial success, long felt but unsolved needs, and fail-
 ure of others. Graham v. John Deere Co., 383 U.S. 1, 17–
 18 (1966).
     A. Linz Creates the Same Overall Visual Appearance
     In the design patent context, we address the first three
 Graham factors by determining whether a designer of or-
 dinary skill would have combined teachings of the prior art
 to create “the same overall visual appearance as the
 claimed design.” Durling v. Spectrum Furniture Co.,
 101 F.3d 100, 103 (Fed. Cir. 1996). This inquiry proceeds
 in two steps. First, before the trier of fact can combine prior
 art references, it must determine whether there exists a
 “primary reference,” i.e., a single reference that creates
 “basically the same visual impression” as the claimed de-
 sign. Id. “To be ‘basically the same,’ the designs at issue
 cannot have ‘substantial differences in the[ir] overall vis-
 ual appearance[s]’” or require “major modifications”; any
 differences must instead be slight. Spigen Korea Co. v. Ul-
 traproof, Inc., 955 F.3d 1379, 1383 (Fed. Cir. 2020) (altera-
 tions in original) (first quoting Apple, Inc. v. Samsung
 Elecs. Co., 678 F.3d 1314, 1330 (Fed. Cir. 2012); and then
 quoting In re Harvey, 12 F.3d 1061, 1063 (Fed. Cir. 1993)).
 This is a question of fact. Id. Second, if a primary reference
 exists, the trier of fact must determine whether, using sec-
 ondary references, an ordinary designer would have
Case: 20-2344    Document: 40      Page: 9      Filed: 08/19/2021




 CAMPBELL SOUP COMPANY    v. GAMON PLUS, INC.                 9



 modified the primary reference to create a design that has
 the same overall visual appearance as the claimed design.
 Durling, 101 F.3d at 103. This, too, is a question of fact.
 See MRC Innovations, Inc. v. Hunter Mfg., LLP, 747 F.3d
 1326, 1334–35 (Fed. Cir. 2014).
     Here, the Board found Linz alone creates “the same
 overall visual appearance as the claimed design[s].”
 J.A. 63; J.A. 140. Substantial evidence supports that find-
 ing. The following side-by-side comparison of the ’646 pa-
 tent’s claimed design (left) and the corresponding portions
 of Linz’s Figure 1 (right) shows the two are virtually indis-
 tinguishable:




 J.A. 1113; J.A. 1686.
     As the Board found, the Linz design has a label area
 with a symmetric, convex arcuate shape and a central apex
 that extends forward. J.A. 19; J.A. 96. It also has a bottom
 receiving area for receiving and displaying a can below the
 label area. J.A. 20; J.A. 97. Gamon contends that Linz can
 only accommodate a can with a smaller diameter than the
 can depicted in the claimed designs. Appellee’s Br. at 44–
 46. Gamon further appears to argue that Linz’s can would
Case: 20-2344    Document: 40     Page: 10   Filed: 08/19/2021




 10              CAMPBELL SOUP COMPANY    v. GAMON PLUS, INC.



 come to rest farther rearward than in the claimed designs.
 See id. at 46–48. Those slight differences, however, do not
 substantially detract from the similarity in overall visual
 appearances. Indeed, the Board acknowledged those dif-
 ferences and still found that Linz and the claimed designs
 share the same overall visual appearance. J.A. 61–62;
 J.A. 138–39. Gamon does not challenge that finding. We
 therefore discern no reason to disturb the Board’s finding
 that Linz satisfies the Durling test.
      B. The Evidence of Commercial Success and Praise
                Lacks a Nexus to the Claims
     Evidence of objective indicia of nonobviousness must
 have a nexus to the claims, i.e., “there must be a legally
 and factually sufficient connection between the evidence
 and the patented invention.” Fox Factory, Inc. v. SRAM,
 LLC, 944 F.3d 1366, 1373 (Fed. Cir. 2019) (internal quota-
 tion marks omitted). Here, the Board found both a pre-
 sumption of nexus and a nexus-in-fact between the claimed
 designs and the evidence of commercial success and praise.
 Substantial evidence does not support either finding.
        1. The Presumption of Nexus Does Not Apply
      We presume a nexus if the objective indicia evidence is
 tied to a specific product that is “coextensive” with the
 claimed invention, meaning that the product “is the inven-
 tion disclosed and claimed.” Id. (emphasis in original)
 (quoting Demaco Corp. v. F. Von Langsdorff Licensing Ltd.,
 851 F.2d 1387, 1392 (Fed. Cir. 1988)). A product is “essen-
 tially the claimed invention” when, for example, “the un-
 claimed features amount to nothing more than additional
 insignificant features.” Id. at 1374. Whether a product is
 coextensive with a claimed invention is a question of fact.
 Id. at 1373.
     Despite recognizing that “the claimed portions of the
 display rack do not cover the entire display rack,” J.A. 41,
 the Board found that Gamon’s iQ Maximizer is coextensive
Case: 20-2344    Document: 40     Page: 11     Filed: 08/19/2021




 CAMPBELL SOUP COMPANY   v. GAMON PLUS, INC.               11



 with the claimed designs. The Board reasoned that “[t]he
 unclaimed rearward rails and side portions are not promi-
 nent ornamental features,” and those portions are, there-
 fore, “insignificant to the ornamental design.” J.A. 42–43
 (internal quotation marks omitted). This circular reason-
 ing reflects a misunderstanding of the law. In determining
 coextensiveness, the question is not whether unclaimed
 features are insignificant to a product’s ornamental design.
 The question is instead whether unclaimed features are
 “insignificant,” period. See Fox Factory, 944 F.3d at 1374.
 That is because the purpose of the coextensiveness require-
 ment is to ensure that nexus is presumed only when the
 product “is the invention disclosed and claimed.” Id. (em-
 phasis in original). By limiting its analysis to ornamental
 significance, the Board simply did not answer the relevant
 question: whether the iQ Maximizer “is the invention.”
      The Board attempted to distinguish Fox Factory be-
 cause it involved a utility patent, rather than a design pa-
 tent. J.A. 41. But the coextensiveness requirement does
 not depend on the type of patent at issue. The Board of-
 fered no rationale for taking a different approach in design
 patent cases, and we do not discern any. Accordingly, we
 reject the proposition that a product satisfies the coexten-
 siveness requirement in the design patent context merely
 if its unclaimed features are ornamentally insignificant.
     Under the correct legal standard, substantial evidence
 does not support the Board’s finding of coextensiveness. At
 most, the claims cover only a small portion of the iQ Maxi-
 mizer: its label area, cylindrical object, and stops. The
 Board thus correctly recognized that the claims do not
 cover, for example, the dispenser’s “rearward rails and side
 portions.” J.A. 42. Gamon does not contest Appellants’ as-
 sertion that those and other structures are significant be-
 cause they facilitate the loading and dispensing of
 products. See Appellants’ Br. at 44–45. Because the iQ
 Maximizer undisputedly includes significant unclaimed
 functional elements, no reasonable trier of fact could find
Case: 20-2344    Document: 40      Page: 12     Filed: 08/19/2021




 12              CAMPBELL SOUP COMPANY      v. GAMON PLUS, INC.



 that the iQ Maximizer is coextensive with the claimed de-
 signs. 1
          2. Gamon Did Not Establish Nexus-in-Fact
     A patentee may establish nexus absent the presump-
 tion by showing that the objective indicia are the “direct
 result of the unique characteristics of the claimed inven-
 tion,” Fox Factory, 944 F.3d at 1373–74 (quoting In re
 Huang, 100 F.3d 135, 140 (Fed. Cir. 1996)), rather than a
 feature that was “known in the prior art,” Ormco Corp.
 v. Align Technology, Inc., 463 F.3d 1299, 1312 (Fed. Cir.
 2006). Whether a patentee has established nexus is a ques-
 tion of fact. WBIP, LLC v. Kohler Co., 829 F.3d 1317,
 1331–32 (Fed. Cir. 2016).
      Here, the Board based its nexus finding on evidence
 that, at best, shows the commercial success and praise of
 the iQ Maximizer resulted from its incorporation of the
 claimed label area. See J.A. 45–50. For example, with re-
 spect to commercial success, the Board cited the internal
 marketing study in which Campbell (1) credited the label
 area’s “[b]illboard effect” for improving branding of Camp-
 bell’s products and (2) recounted consumers’ feedback
 about the label area (e.g., “The label makes a difference, it’s
 like looking at your soup before you eat it.”). J.A. 2268. As
 for praise, the Board cited the industry publication in
 which Campbell’s marketing manager for retail develop-
 ment extolled the label area for “making it easier for con-
 sumers to locate specific flavors.” J.A. 1881.
     But, as the Board found, a display rack with a label
 area was not new. J.A. 19. The only features the Board


      1  We do not go so far as to hold that the presumption
 of nexus can never apply in design patent cases. It is, how-
 ever, hard to envision a commercial product that lacks any
 significant functional features such that it could be coex-
 tensive with a design patent claim.
Case: 20-2344    Document: 40      Page: 13      Filed: 08/19/2021




 CAMPBELL SOUP COMPANY     v. GAMON PLUS, INC.               13



 found that distinguished the claimed designs from the
 prior art Linz design were: (1) a larger cylindrical object,
 (2) a resting point of the cylindrical object that is partially
 forward of the label area, (3) a taller label area that mimics
 the proportions of the cylindrical object; and (4) spacing
 equal to one label length between the label and the cylin-
 drical object. J.A. 61–62; J.A. 65.




 J.A. 1113; J.A. 1686 (annotations added). Thus, to estab-
 lish nexus, Gamon needed to present evidence that the
 commercial success and praise of the iQ Maximizer derived
 from those “unique characteristics.” Fox Factory, 944 F.3d
 at 1373–74. It failed to do so. Instead, it presented evi-
 dence that merely ties commercial success and praise to as-
 pects of the label area that were already present in the
 prior art. The cited industry publication, for example,
 highlights only that the label area displays “soup labels
 printed at twice their normal size.” J.A. 1881. Likewise,
 the internal Campbell marketing study just notes that the
 label area is “210% larger” than the product label.
 J.A. 2268. This is also true of the prior art Linz design.
 Moreover, the claimed designs do not require any specific
 size of the label area, or spacing between the can and the
Case: 20-2344    Document: 40     Page: 14    Filed: 08/19/2021




 14              CAMPBELL SOUP COMPANY    v. GAMON PLUS, INC.



 label area, because the patents’ figures depict the label
 area boundaries using broken lines. ’646 patent at Figure;
 ’645 patent at Figure.
     Gamon relies on the testimony of the named inventor,
 Terry Johnson, who asserted that the iQ Maximizer’s com-
 mercial success was due specifically to its label area having
 “the same proportions as the can.” J.A. 1815:3–17. But
 there is no evidence in the record supporting that self-serv-
 ing assertion. And again, the size of the label area is not
 claimed. Accordingly, given the absence of evidence tying
 any commercial success or praise to the claimed unique
 characteristics of the iQ Maximizer, substantial evidence
 does not support a nexus between those objective indicia
 and the claims.
      We reject the Board’s view that, in design patent cases,
 objective indicia need not be linked to the claimed design’s
 unique characteristics. J.A. 58 (“[W]e do not believe that
 to establish commercial success for a design patent, a pa-
 tent owner should have to differentiate design features
 ‘that were already known’ from those that are purportedly
 novel.”). The Board reasoned that “the invalidity analysis
 [in design patent cases] focuses on the ornamental design
 as a whole.” Id. But the same holds true in utility patent
 cases, WBIP, 829 F.3d at 1331–32 (“[T]he obviousness
 analysis involves determining whether ‘the claimed inven-
 tion as a whole would have been obvious.’” (quoting
 35 U.S.C. § 103)), and yet we still require a link to the
 claimed invention’s unique characteristics in that context.
 We therefore hold that, as in the utility patent context, ob-
 jective indicia must be linked to a design patent claim’s
 unique characteristics.
   C. The Evidence of Copying Does Not Overcome Linz
     For purposes of this appeal, we assume substantial ev-
 idence supports the Board’s finding that Trinity copied the
 unique characteristics of the claimed designs. Even accept-
 ing the evidence of copying, we conclude that this alone
Case: 20-2344    Document: 40     Page: 15     Filed: 08/19/2021




 CAMPBELL SOUP COMPANY   v. GAMON PLUS, INC.               15



 does not overcome the strong evidence of obviousness that
 Linz provides.
                        CONCLUSION
     Weighing all of the Graham factors, including (1) the
 Board’s finding that, from the perspective of a designer of
 ordinary skill, Linz creates the same overall visual impres-
 sion as the claimed designs and (2) copying by Trinity of
 the claimed designs’ unique characteristics, we conclude
 that the claimed designs would have been obvious over
 Linz. Accordingly, we reverse the Board’s decisions hold-
 ing that Appellants failed to prove unpatentability based
 on Linz. We have considered Gamon’s arguments and find
 them to be without merit. Because we reverse the Board’s
 decisions as to Linz, we need not reach Appellants’ alter-
 native arguments.
                        REVERSED